Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 1 of 10

‘Apa TeIpauaU yt Ao.ysap aseayd 10.113 UT Sty} paataoa. savy nod J] ‘passaippe aie Lay] Wop 0} AUS
JO [ENPIAIPUL oy} Joy AJa}Os papuazul pue TYE LNACIANOD 8 7 YypAs poyytwsue.y soapy Aue pure xvy sty],

‘OU ‘sQuojg WRA-Te A [eUSpYyUC) =S}ON
sn’¢06Z0s ds YOLS selqng
166SLLT6LFI 2XBq
01

Woo peU-[emM)A[deyJoNod :]IwuUy
Wos LeU-jem@M)A[dayoNod :WoO1y
OT/6T/OT -9JBC

JOIYS.AVAO’) XBY

"JU SI10IS JAVIA-[VAA

HTH JO TAH dvd T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) BE: bt: FT W2a2 62 +0
«hs Ht ITAL EUS: i

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 2 of 10

ee Ly aad

gi wi

 

SPUSUHUO 31015

‘SOSP-EL7-6LP 10 40010009 Juawiiodag jobay ay) 02 asnajd “suogsanb Aup anny nod J} “STzo
~OTL7L UY “AyfjAuOqUeg Teens we MS cO£ juauiuiodag joBa] LinuyOAA 0] sjoulBlio ay ul jiou pun spi0zad
inodd s0f Ado? bd ayow Quawijiodag joBa7] at{] 0] Jaayssaao2d YIM SlauINoOp jipwa JO MDW :suOIjINITSU]

 

 

 

 

 

 

 

 

 

 

a

Yi :8veq Sues} S0SP-€L7-6Lp suOyd
= ~ a

(mes WP ]>0) b "Sede je1O] +o jeFsIeEMBDlesaq fewy

S </ bo / &/ *PEAlGISY I1EQ T66S-22C-627 -XE4

Z j j

PF SOc 4equinN gry) 40 ss0}s a [sl eae

‘“o =SSoy EWEN eGD «=: SYSIU] jes) /USULedSG esaT “OT
PN WWE
WISP EO OP WS

jrsyaie)

JOSUSIGAGD XB4/pIewWsZ
“SSheg BATT *

  

HTH WO 24H ddd T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) OF: bt: FE A2a2 62 +0
UB:

 

a

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 3 of 10

tsa z jo 1 ebeg

AODSUNODAUMMM je PUNO] 6g UBD UOIBUUOJU! JOR}UOO
HNOD "Psll] SEM SSED SU] SIBUM LINOD OL} JB Ja}UE4 Ajapy 10 Bd1YjO S19] SL] JOR}UCO @
JO PS]USSeidS1UN-S/IjS/AOB'SLINOSAU' MAM “}ISIA @

 

:syiom Huljy-3 MOY Noe UOHeuUNO]U] s10W 40} 10 Buly-3 10) 40}Ss16a1 oO]
(pepesu pied peso) eulj-uo see noo Aue BHuided @
esnouynos oul 0} Sd} jo JaquuNU INCA Suis e
SJUSLUNDOP Pajij-e JNOA Jud PUR MBIA OF SSs00e 331] w
Ayeojuoo8j9 syueuINoOp ANOA Buy pue Bulzles @
repnpul Buyy-a ul Buryedionied jo syleueq oyu)
"SJUSLUNIOP JO SdIAL9S BA19092 O} SSAUPpe [Jeu-a Ue PUP ‘JSUIazU! BL} 0}

UONOSUUCS E ‘JEULIO] SIU01]D0[9 OF! SJUSLUNDOP LIGAUOS 0} SDIASP J9YjJO JO JauUeDS
B pue Jajnduioo e 0} sseoce aAey ysnui noA ‘Bulyy-a ul ayedionsed 0} asooya noA jj

 

*Buyy-a ul ayedionued 0} asooys nok ss9iun ‘reded uj sjusuinsop
JnoA ajj pue oasas ysnui nod pur ieded ul syusuinsop {je YM peAses aq [IM No,
-AsuloVe ue Aq poayudsaides JOU aie NOA jj e

 

‘(z "Bd .sAawopy 10} uoneuuoju, oes -SABLOY) ‘Aeuoye inod 0] SOON siuj said
: ‘AguJO}e Ue AG pajyussaidal aie NA jj @

 

“aseo siuj ul (Aped 2) juapuodseyjuepuajeg e aie nod (Z

pue ‘(,ASOSAN,,) Weyshs Bury-g SuUDOD a}e]g YIOA MON
au} Buisn eseo siyj pay sey ‘eAoge pajsi] si eureu asoym ‘JeuOnneg/AYNUIe]g OUL (1

‘esneoeg SOON SIy} peAlooes eABY NOA

(4-g°20z § e1ny WosUN)
(esea jensussuo0s)

ONMId SINOYLOATA JO ADLLON
x

‘juspucdsey jAuepusjeg
‘SO062# FHOLS LYVA-IVM
B/G/P ONI ‘SSYOLS LYVAN-IVM
OzOz/OrErco ON XePpul ~ ysupebe -
‘ISUONNE q/NUICI

 

‘OnaWaG vs
x

 

ONY THOOY 40 ALNNOD
MUHOA MAN JO JLVLS FHL AO LYNOD AWAYdNS

HTH WO EAR dvd T-9HH-2TTEZSRSPT OSH 2EWSSPISZEB/W2d :WOUd Ld) 22:ST: bE a2a2 62 +0
WAR

 

 

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 4 of 10

 

€-da Zjo zebed # Xepuj

Od/Pele

 

LO601L AN ‘Weyng

 

i i 65 91NOY 0SZ

 

GOG6Z#H B10}5 YeEyyeAA “OL

jew
10’ MEjSIepUNespueyOpleq@)suspunes!|

euoud
8L8P-L92-SP38

 

ssouppy OWEN UI]

9S601L AN ‘AID MeN

 

 

‘OD ‘d ‘siapunes 9 yoopjeg
~guweN

 

 

OOE SINS JeeNg UIeW YON 1S} Sepuies qAeuer

 

ozoz/ez/op, “PeeG

‘(AOD'SHNOOAU@IJSISAU -teul-e “geQe-9gC-9rg -oUOUC)
JBUSH BINOSOY JSOSAN Su] JORJUOD JO Zjlja/AOB'SNOSAU MMM je ayISGEM JAOSAN
SU} SIA ‘JUNODOR 4JAOSAN B e}ea0 0} pue Hull, udO9;9 noge VOABUO}UI ;euONIppe 404

. ‘yuasuos jo uOHeU!Oep
B plooal JO Setyed [je UO SAJaS pue NOD aU} YIM SI JsnwW JUssUOD 0} BuIUIOSp sheuIONY

 

ajye/ACB’syinooAu'MmM oO} Bulob Aq yuasuoo sey) Bulpioses 0] Joud puomssed
pue qj] Jesn eB ule}goO pue yuN0IDe AAOSAN e@ 9yeel9 JsIy Jsnw GHuyj-a ul ayedionsed
0} Buypuejul yng 4AOSAN UM perejsiBe jou skawony “es FFOSAN au} Je papiaoid
J9UUBU BY} Ul AjpeotuosO9/e JUSSUOD Jeu) psiooes ABW AAOSAN UNM palelsiBe. sAeulony

“@SEO SIU} JO} JAOSAN YBnoiy) sol~ues pue Burl) a1u019}8 O} jusSUOS aulpep
4D JUBSUOS JOYS ISNW SoyOU SIy} YIM peAiss S| OUM Ayed e Bunusseidei Asuioye uy

shauloyy JO} UONeULIOjU]

AOD djaULNOSAU MMA JSIA JlosinoA juSseidal NOA djey 0} uoeuUOU! jeBe} Duy OL

.

HTH WO FAH ddd T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) 25:51: FT a2a2 62 +0
 

 

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 5 of 10

 

T #9 T

TOGOL AN *NUELAANS
6¢ ALNOd OS2
S06Z# HOLS tevA-TVM

TIOOL AN ‘MYOA MMN
SONSAV ux8 TTT
WHISAS NOILWHOPHOD 1D 0/5
"ONT (SSYOLS LaVW— Tum
= Sserppe ‘s ,yuepusyed
8L80-L92 (SPB)
9S601I 440K MON 4AQTO MON
Q0€ Stns ‘Jeaays uTeH UI7ON St
SPIUTETS “ae Woy

   

 

“>'a ‘SUsaNAYS 3 NOCCTHE
930 ‘sanoZ OZOZ “ZZ TEqo320
yaqoz mon *AQTO MeN rpezeEd
"quTe Tdito> SUA UT popuenisp FeTTea sya

aoz 4Tneyep Aq nok qeurebe usyeR Bq TTA WUSaWibpn— ‘remMsue ao aeedde

04 SaNTTe: anoA Jo oseo ut pue s(4rOK MeN FO BqQeyS |eyQ UTYQPA hoAéA

ol petsaTTsp Aypypeuosxed Jou 87 SuolllMS STYA Fr SzeTdUOD ST soTAUSES

ea 269ye sep o¢ UTUa TM x0} SOTATSS JO Abp BYR Fo SaTSnToOxXS “suOUNMS

SsTyy FO Sotazges sya woqyze skep Oz utyztTa (s)ASuROITY {SyaITVOTe Ta
349 to ‘suuereedde zo soTabu e eaTesS ©] “SuOUTS STY4 Wath poearos
you Sf qupeyduco syR gt “x0 ‘zemsue azno0d zo Adod e earIss Of pue
UOTAOR Sty wr AuTeTdwco ayy wemMsue of Ga ns aan ae DOX

    

  

puetysoy Fo Aqunep nsqeepMEy=g
PS6OT AN “BTuopzeg a
SUBT AS TUMIEY LT
souspTsey s ,JFTAUTETA

SO67# TUOIS
TAWW-TwM e/q/p "ONT ‘*SS¥OIS TAWA-TWM

SNOWUAAS
. anuspTsez zo

eoeyTd s,jJyTIUTeTd ST ~asuzebe- °
SNnUusA SYR Fo sTseq sul

_petrAA Fo aoetd ‘say Tqutetd
se Ajunog dNwDIOCY
sojeuhtsep sgyTqwuretd

ipeseyoand sjeq ‘OTIINAG WSTT
‘ON KOPUy  xX~--~--~-~~- ~~ e  --
GNWINDOY AO ALNNOD

MHOA MIN JO GLWLS HHL 30 DTUNOD IANAUdAS

OZOZ/EZ/OL t4SOSAN GBALSDTa T ‘ON “300 JS0SZN
OZOZ/OBVEFEC (ON XSONT d OL:PO O202/E7C/OL HHWIO ADNOOD UNWINOOd - Gxt

 
 

HTH 40 SAB dd0d T-9HH-2TTEZSRSPT OSH 2EWSSPISZEB/W2d :WOUd Ld) E290: FT a2a2 62 +0
G FO Ff

Ssoury {Te 3e 4eyR ‘FJeTTSsq pue wuoT ewuroyutT uedy *HLENOd

“HAOk MON FO ajeqas *pueTyood yo Aquneg *‘UTeyINS
‘65 BqNOY OGZ Ww pezRecoT sestwerzd uteqzzsD ew peT[oOa,UOD pue peUuTe\UTeW
*peBeurm ‘pajeirsedo ‘peuso 7 LeuR-TVM quepuseyzsep ‘peuoTyueM JezJeuTeETeY
SSUT} TIe@ .e 4ey. ‘jyatTTeq pue uoTJeuZOJUT uodp 'CYTHIL

"YAOK MON FO |3eAIS ey} UT ssouTsngq op

ee
mm

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 6 of 10

69 pesuecoT, A[TNp st pue ‘saemMeyTeq Fo 39635 SsyQ Fo smey eyy FO engata

&q pue azepun BHutgstxe pue pezTuebro A[np wotyerodz0d sssutsng ubtezez

e SF TITGS pue sea 7, 1UVN-IvM, S@ 09 pexyezyez TeQyeuTSTSY “CnEZ# TIONS

AVN-TWM @/q/p “ONT “SHHOLS TAWW-IvM Juepuezep ‘pauoTjueu ateqyeuTezey
SouT2 TTe Fe Bey, “geTTSeq pPue uoOT}eEWZOJUT wodn iNOSNS
“*HTOR
MON JO SzeQS ‘pue[yboy Fo AWuNCD sy FO Yueptser e ST [TT9s pue sem
sFFIUTeTa “poeuotqusw azeqyeurezey ssuta [Te ye 7WeuL ISU
ISMoTTOF se sebeTTe pure yaAroy
S306 ATingqzoedsea ‘quepuezep ey yo BuTuTeTdwos “quretduey rey a0oz pue
se "D°d ‘SHBGNAVS 3 HOOdTad ‘SAeurojge zey Aq ‘FFTQUTE TE
Same mm ra nee wa 8 a ti i ae Rin et Fe me ea eee mee Sw ne
*quepuS Te
“GO6c#H BHOLS
EYWW-TWM 8/4/P “ONT ‘SaHOLS TYyVA-TYM
LNEIWGHOS GHIATaHA
~ ysutebe -
*FITWwTeT
:°ON Xepul ‘OL ISNA YST'l
Mise eeranimaie i a eae eer alana emer yin id ns

GNUTHOOd JO ALNNOS
WHOA MAN 4O SLVIS FHL 20 LINOD AWaNANs

 

OZOC/EC/OT 'HUQSEN GRATAONY 2 "ON "200 JS0SAN
OZOZ/OFG6YEO “ON XSONT Wd OF: 70 O2OZ/Ec/0L WHWIO ALNHOO GNVINOON “daTTA)

 

HTH WO 94H dd0d T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) Ta: dt: FE a2a2 62 +0
meneame eee ee DST DRL ETD ET REET IE Bh

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 7 of 10

 

 

§ 3° €

“uodn XTeM Of SADYRO Pue FyTAurerd ayy azeyz eoerd

eyes © aptaord of es pure poqyoeTbeu “peTrey puwe azooTy Axzeddtts

pue Jem sy} pejeezo sseAojdue -zo/pue sqjuPazes *gquobe ST ‘}Wepuszep
aU} fyOSrSy sot Jou pure shpsTacwy eaTjonzysuoes pue Tenqoe ayy

a7Tdsep yeeryR Burystxe UOTITPUCD stozebuep eyq yo sxsiwiojsn> uAeM OF
peTrezy ‘uoTATpues azcoy,y Azedd{Ts pue jseK SYR Jo UOT_EpUOO sy YoemToCS
Ol pe_yoapThbeu pue peqqquo “pettes soedoTdus r0/pue syueATos ‘sjuebe

S3t “quepueyep ayy pue “saTqOU prey sae prTnoeys oie qybrm upereyy
ueTROadsuT pue aAeS eTqeucseer pue esn oy Aq ZO ‘SsDTJOU SNp pey
seedoTdwa xzoypue sjyueazes ‘squebe 841 ‘juepuayep syq qbnoyyye eutta zo
poraed STQeucsevser EB UTYATM SCOTT Syn FO woratrpuocs pATIOSTSp pressareye
BUQ 2OSTI09 OF Buragywo azospue BHurTtey AjTsseTydea pue AysssToreo
“ATquebrTbou uy fwoTyTpuos eTqeucsvex & UT SseTSTe pue sxooTy

PTressroye ey] UTETUTEU To/pue WksSTO Of peltey pue sayTste/szo0yTy ayy
upequyrea Ajzedoad oj peyoetbeu pue peqgruo “peTregy fuoTATpueo ygons ut
Hutupeuerz wor S2007} pyTesedozye eyQ Jusasad of pettey sseAotTdua zospue
syutaies ‘sqzuehe say ‘quepuayep ey4 yeyq ut #uoTaTpuoa zSdoxdwt pue
qUuebTTBeu e se {jem se deaqy e jo paysTSsuoo uOTITpPUOD UyOTUM ‘zoexsyA
sof Jou pey zo/pue ‘sasAo {due To/pue squeasas ‘squehe s4t ‘quepueyep
ay Aq peqeez> sea uOoTATpUOD YyOTYM ‘zooTz Axzeddtts ‘19m e Fo peastTsuoD
USTRTPuUoS yOoTUM ‘uot pues snoxabuep pue snopzezeyq ‘zodordwt ‘3e6
‘ayesun ue ut uTeWeaz pue auioDaq ‘aq 0} SS[StTe pue srooOTy presaxroye sayy

}Fured pue esned of se ZauueW e YONS UT saTsTe pure sTooTy ‘sestuerd

OZOZ/EZ/OL tAUOSAN GQNATBOGE t 2 ON ‘30d ayoOSAN

 

OZ0Z/Ob6FEO “ON XSONT Wd OT:fO O2OZ/EZ/OL SeeiD ALNOOD GNVINDOW -dazTLa

HTH WO 264 dvd T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) TE: dt: bE W2a2 62 +0
sue

64/21 ‘Pages of 10

ages

- ie

ocumen

- CV-

Case 7:

¢ 39 €

 

 

"Dd ‘SHYRaNnys % Wood‘1ad
7*O]Qe 4SaAnoz

ozoz ‘zz 28qo390
NOR mon ‘AGTO MSN :pe ded

‘UOTIOR STYI FO sQUSWEsSANGsTp pure s7yseo
ay} ujte aweyjzebo3 “‘uotqorpstan{€ oaey astTmreyqZo0 pTNOA YOTYM sAZanoo
TOMOT TT! FO syTWIT Teuotyotpstan€ ayq spsesoxs JeyQ Junouwe ue ut
sjuepuezep syj ysuTebe quewhpn{ spuewep pytjutTetd ‘OS TUaHIA

-uoTyorTpstan(€ savy estmzeyyo pTnem JyeuA SaanoD Temet
TTe jo satwry peuotjotpsran(€ syq spesoxe QeyA yUNowe we ut pabeurep
Useq sey FF raurera *Buyobezoy sy FO uosPea Aq FEYL THIATEML
“"ZO9T UOTIOSS WIaO UT UaTO yes suoTydeoxe
ayy yO srou yo suo UTYATM STTey Jusprooe stTuL SHINGAM TS
“UOTIUSIAL Pue AusUIgeeTy “STbO TeOTpeM Yyons aA0J
Aduow Jo siihs Teuotyippe pusdxe oj paathbea eG ‘emngngy ayy ut ‘TTT!
pue uoTQUeQQe pue QuUSUTyeer} ‘ezeD [EoTpoSii soy sesuedxe aAnoUT PTp pue
03 pabtTqo sea yyrqutetTd pue ewry Fo poTsred Huot e acy pe_zeqtToedeout
SPA JyTyuTey~d pue sanjgeu yuouewzed e go axe sstanfut ptes
Fey ‘saaetT[eq ATTzeA pue ‘pewuzoyuT ueeq sey JytQutTetd pue satantut
pTes uwlozy azazyns of senuTjucs pue sxezyns jgytautetTd pue ‘butTzazygns
pue uted 3ea76h peouetzedxe ‘kpoq aay jo sqyaed sisatp 4noqe pue

uT setanfut snotzes peuteisns ‘petTqestp pue pestaxq ‘suey, ‘azos ‘xQTs

 

sueoaq FitaurerTd ‘aacqe eyq jo uosreea Aq 3euL: ‘HINGE
OcGZ/EZ/O1l tAHOSAN GHALSOT Z (ON "200 4HOSAN
OZOZ/O¥GPED “ON XAGNT Wd OT: PO OCOZ/EZ/OT WHATS ALNNOD CNVINOOU : GaTra)

 

HTH WO 84H dd0d T-9HH-2TTEZSRSPT OSH 2EWSSPTSZEB/W2d :WOUd Ld) 2H: OT: FE a2ad 62 +0
We ewes oe

Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 9 of 10

g

so F

 

 

s
SLEBP-LO? (S78)
9S60T 420K MAN ‘AQTD mon
O0€ S3TNsg ‘Jeexr4S UTE YIAON TST
JFTIuseTd Tox sASuz0}I3y
O¢OC/EC/OL ‘AHOSAN GHAIBORY @ “ON *30d waqosain
OZ0Z/O¥6bEO “ON XaaNT Wd OT:70 O2OZ/EZ/OT WHSTID ATNOOD GNWIMOOU “de Ta)

HTH dO 64H dd0d T-9HH-2TTEZSRSPT OSH

2EWSSPTSZEB/W2d :WOUd Ld) BE: Bt: FT W2a2 62 +0
Case 7:21-cv-01900-CS Document 4-1 Filed 03/04/21 Page 10 of 10

 

G§ FO ¢

  

OPN AUVLON
SUaGN eon

   

“QUES POSIWNOSXS Oy 2eYR sur oj paHhpeTMouyoe
pue quesuod futohez0y sy, peyndsxe oymM pue ut peqriosep
uoszed Sues SYR Sq OF Sul Of UMOUy pUe ‘uUMOTIN St of “OTaSN WSTT
Suz AT Teuosaed ou ezoyeq “nzoZ “Aeqo\DO Fo Aep puzZ 9 UO
{ GNWIMOOU JO A.LNNOD

Ss; “
{ MHOA MAN JO ALWES

pene QE TANG WET

  
 

Oco~ “ze TEqoRZDO
YIOX MON ‘ATTD Man tpeted

“anzrg eq oO] Wey. saetTeq { sae AeuU

SSO} O41 se puke ‘yayTTeq pue UO PIeuUTOsUT Uo pebaTTe eq oo. pa .eqs eae

YOTYA UTersya Saez Ph ssoy]. ydeoxe ‘eBpatMouy AW O2 Shay sae suPs

SU PUB FoszSsy] SjUSquUOD sYyj MOUY pue LNIWIANOD GETAIUEA pexeuue
SY} peer aaey J fuTeray uot oe sya ut gy TquTeTd ayy we J
ssAes uzoms butseq ‘otyTsulsqd eSsTT

{ ONWINDOY FO ALNNOD

‘ss [
( MHOA MAN AO ALVLS

OZOZ/ET/OL *AAOSAN GRATION Z °ON “O00 4I9SAN |
OZOZ/OP6REO “ON XHANT

 

 

HTH WO GTA ddvd T-9HH-2TTEZSRSPT OSH 2EWSSPISZEB/W2d :WOUd Ld) 8b: Ot: FT W2a2 62 +0
